Devens, J.
By the composition deed the creditors of Eatigan agreed to accept ten per cent, of the amounts due them in settlement and full discharge of their debts, and at that time the plaintiffs held a note and account against the defendant both of which were due. This deed was dated February 24, 1874, and the ten per cent, was to be paid within thirty days. There was a contingency upon which there might become due from Eatigan to the plaintiffs a certain other sum, if -Travers should fail to pay his note at maturity, and Eatigan should be properly notified thereof. The defendant contends that upon payment of ten per cent, of *155amounts due, he was entitled to be discharged from all debts, whether due or not. Whatever might have been the effect of the deed upon debts, the liability for which was fixed, the character and language of the deed does not indicate that it was intended to be a relinquishment of all liabilities by reason of which the defendant might afterwards upon the occurrence of certain events become chargeable as a debtor. While such a contingent demand might undoubtedly have been released if the parties had so intended, yet it should appear that they had it in view at the time of executing the deed. Pierce v. Parker, 4 Met. 80, 89. Here everything points to the opposite conclusion. Before it could be determined whether the defendant would become liable to. pay this note, the composition deed would by its terms have been fully executed. There were two claims to which it strictly applied; and the subsequent conduct of the parties, who made no provision for any dividend upon this, tends to show that it was not understood unon either side that this claim was released.

Judgment for the plaintiffs.